 Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.


   GLORIA STHEFANY BAQUE,

                   Plaintiff,                                  JURY TRIAL DEMANDED

            v.

   MAMACITA’S, INC., a Florida profit corporation,
   MARIA B. NARVAEZ; JOSE A. GOMEZ, and
   MARLON GOMEZ,

                Defendants.
   ____________________________________________/

                                  COMPLAINT FOR DAMAGES

            Plaintiff, GLORIA STHEFANY BAQUE (“BAQUE”) by and through her undersigned

   attorney, files this, her Complaint for Damages against Defendants, MAMACITA’S, INC., a

   Florida profit corporation, (hereinafter (“MAMACITA”), MARIA B. NARVAEZ, (hereinafter

   “NARVAEZ”); JOSE A. GOMEZ, (hereinafter “J. GOMEZ”), and MARLON GOMEZ

   (hereinafter, “M. GOMEZ”) and states as follows:

                                          INTRODUCTION

      1.    This is an action to recover unpaid overtime and minimum wage compensation under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”); and, minimum

wages under the Florida Minimum Wage Amendment, Article X, §24 of the Florida Constitution.

                                         JURISDICTION

       2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, MAMACITA was

an enterprise engaged in interstate commerce.         At all times pertinent to this Complaint,
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 2 of 9




MAMACITA, NARVAEZ, J. GOMEZ and M. GOMEZ, regularly owned and operated a business

engaged in commerce or in the production of goods for commerce as defined in §3(r) and 3(s) of the

FLSA, 29 U.S.C. §203(r) and 203(s).

       3.   Defendants operated a restaurant. Plaintiff’s work involved handling on a regular and

recurrent basis “goods” or “materials,” as defined by the FLSA, which were used commercially in

Defendants’ business, and moved in interstate commerce. This included food and drinks that were

originally manufactured outside the State of Florida.

       4.   During the relevant time period, Defendants employed the Plaintiff, who was “engaged

in commerce or in the production of goods for commerce,” or “had employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person,” as defined in 29 U.S.C. §203(s)(1)(A)(i).

       5.   During the period of the Plaintiff’s employment, the Defendants had an annual gross

volume of sales made or business done of not less than $500,000.00 in accordance with

§203(s)(1)(A)(ii).

       6.   The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Southern District of Florida.

       7.   The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Southern of Florida.

                                                 VENUE

       8.   The venue of this Court over this controversy is based upon the following:


                     a.   The unlawful employment practices alleged below occurred and/or were

                          committed in the Southern District of Florida

                          and,
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 3 of 9




                 b.      Defendants were and continue to be a corporation and an individual doing

                         business within this judicial district.

                                               PARTIES

      9.   At all times material hereto, Plaintiff, BAQUE was a resident of Davie, Broward

County, Florida, and was an “employee” of the Defendants within the meaning of the FLSA.

      10. At all times material hereto, the Defendants were conducting business in Hollywood,

Broward County, Florida.

      11. At all times material hereto, Defendants were the employers of Plaintiff, BAQUE.

      12. At all times material hereto, Defendants were and continue to be “employer[s]” within

the meaning of the FLSA, the Florida Minimum Wage Amendment, Article X, §24 of the Florida

Constitution.

      13. At all times material hereto, Defendants knowingly and willfully failed to pay Plaintiff,

BAQUE her earned wages in conformance with the FLSA.

      14. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.

      15. At all times material hereto, corporate Defendant, MAMACITA was an “enterprise

engaged in commerce” within the meaning of the FLSA.

      16. At all times material hereto, the work performed by Plaintiff was directly essential to the

business performed by Defendants.

      17. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or such

conditions have been waived.
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 4 of 9




                                       STATEMENT OF FACTS

       18. On or about February 15, 2018, the Plaintiff was hired by the Defendants as a waitress

at the Defendants’ restaurant. Her employment ended about November 15, 2019.

       19.   During Plaintiff, BAQUE’s employment, Defendants failed to pay the Plaintiff at or

above the minimum wage for all hours worked.

       20. On work days Monday through Friday, the Plaintiff was only paid by the Defendants,

$21.00 per shift (about 10 hours).

       21. When the Plaintiff worked on the weekends at the Defendants’ restaurant, she was paid

nothing as wages.

       22. When the Plaintiff worked on weekends, the only monies she received were tips from

customers.

       23. In addition, Plaintiff, BAQUE worked in excess of forty hours per week, but was not

paid at the rate of time-and-one-half her regular rate of pay.

       24. Defendants knowingly, willfully and maliciously operated their business with a policy of

not paying minimum and overtime wages, respectively, for each and every hour worked by Plaintiff

in conformance with the applicable law.

       25. Defendant, J. GOMEZ was a supervisor and or manager/owner who was involved in the

day-to-day operations of the corporation and/or was directly responsible for the supervision of

Plaintiff. Therefore, he is personally liable for the FLSA violations.

       26. Defendant, M. GOMEZ was a supervisor and or manager/owner who was involved in

the day-to-day operations of the corporation and/or was directly responsible for the supervision of

Plaintiff. Therefore, he is personally liable for the FLSA violations.
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 5 of 9




       27. Defendant, NARVAEZ was a supervisor and or manager/owner who was involved in the

day-to-day operations of the corporation and/or was directly responsible for the supervision of

Plaintiff. Therefore, she is personally liable for the FLSA violations.

       28. Defendants NARVAEZ, J. GOMEZ and M. GOMEZ were directly involved in decisions

affecting employee compensation and/or hours worked by Plaintiff.

       29. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has

agreed to pay the firm a reasonable fee for its services.

                                      STATEMENT OF CLAIM:

                                                COUNT I

                     VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       30. Plaintiff, BAQUE realleges Paragraphs 1 through 29 as if fully stated herein.

       31. During her employment, in addition to Plaintiff’s normal regular work week, the

Plaintiff worked additional hours in excess of forty (40) per week for which she was not

compensated at the statutory rate of time and one-half.

       32. Plaintiff was entitled to be paid at the rate of time and one-half for her hours worked in

excess of the maximum hours provided for in the FLSA.

       33. Defendants failed to pay Plaintiff overtime compensation in the lawful amount for hours

worked by Plaintiff in excess of the maximum hours provided for in the FLSA.

       34. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff intends

to obtain these records by appropriate discovery proceedings to be taken promptly in this case and,

if necessary, she will then seek leave of Court to amend her Complaint for Damages to set forth the

precise amount due her.
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 6 of 9




      35. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff at the statutory rate of time and one-half for the

hours worked in excess of forty (40) hours per week when it knew or should have known such was

due. Defendants failed to properly disclose or apprise Plaintiff of her rights under the FLSA.

      36. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff

is entitled to liquidated damages pursuant to the FLSA.

      37. Due to the intentional, willful and unlawful acts of Defendants, Plaintiff has suffered

damages in the amount not presently ascertainable of unpaid overtime wages, plus an equal amount

as liquidated damages her reasonable attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

   against the Defendants:

          a.      Declaring that the Defendants have violated the maximum hour provisions of 29

                  U.S.C. § 207;

          b.      Awarding Plaintiff overtime compensation in the amount calculated;

          c.      Awarding Plaintiff liquidated damages in the amount calculated;

          d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                  litigation pursuant to 29 U.S.C. § 216(b);

          e.      Awarding Plaintiff post-judgment interest; and

          f.      Ordering any other and further relief this Court deems to be just.

                                                COUNT II

                     VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

      38. Plaintiff realleges Paragraphs 1 through 29 of this Complaint as if fully set forth herein.
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 7 of 9




       39. Plaintiff’s employment with Defendants was to consist of a normal workweek for which

she was to be compensated at or above the FLSA minimum wage.

       40. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

minimum wages.

       41. The Defendants paid Plaintiff below the applicable minimum wage for her work hours.

       42. The Defendants acted willfully and maliciously in failing to pay proper minimum wages

to the Plaintiff.

       43. As a direct and proximate result of Defendants’ willful violation of the FLSA, Plaintiff is

entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE, Plaintiff respectfully requests:

           a.        judgment in her favor for all unpaid minimum wages due or payable;

           b.        liquidated damages;

           c.        attorney’s fees and costs pursuant to the FLSA;

           d.        post-judgment interest; and

           e.        all other and further relief this Court deems to be just and proper.

                                                   COUNT III

                    VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION

       44. Plaintiff, BAQUE realleges Paragraphs 1 through 29 as if fully stated herein.

       45. Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were required

to pay Plaintiff at least the applicable Florida minimum wage.

       46. During Plaintiff’s employment, Defendants paid her less than the statutory minimum

wage for all of her work hours.
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 8 of 9




        47. The Defendants acted willfully and maliciously in paying Plaintiff below the minimum

wage.

           WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

  against the Defendants:

           a.      Declaring that Defendants violated Article X of the Florida Constitution, insofar

                   as failing to pay Plaintiff at or above the minimum wage;

           b.      Awarding Plaintiff all back wages due and owing;

           c.      Awarding Plaintiff liquidated damages in the amount equal to her back wages;

           d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                   litigation pursuant to Article X, Sec. 24, Fla. Const.;

           e.      Awarding Plaintiff prejudgment and post-judgment interest;

           f.      Finding that Defendants willfully violated Article X Fla. Const., and ordering

                   Defendants to pay a $1,000.00 fine to the State of Florida for each such willful

                   violation;

           g.      Declaratory relief pursuant to the Florida Constitution and Florida Statutes finding

                   that employees, including Plaintiff, who worked for the Defendants within the last

                   five years were not paid minimum wage for all hours worked as required; and

           h.      Awarding such other and further relief this Court deems to be just and proper.

                                             JURY DEMAND

           Plaintiff demands trial by jury on all issues so triable as of right by jury.

  Dated: December 17, 2019.
Case 0:19-cv-63107-FAM Document 1 Entered on FLSD Docket 12/17/2019 Page 9 of 9




                                    Respectfully submitted,

                                    BOBER & BOBER, P.A.
                                    Attorneys for Plaintiff
                                    2699 Stirling Road, Suite A-304
                                    Hollywood, FL 33312
                                    Phone: (954) 922-2298
                                    Fax: (954) 922-5455
                                    peter@boberlaw.com
                                    samara@boberlaw.com

                                    By: Peter Bober, Esq.
                                    PETER BOBER
                                    FBN: 0122955
